                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   fka Howard Kim & Associates
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             7   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             8   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                            10
                                                                                                                                    DISTRICT OF NEVADA
                                                                                            11
                                                                                                 NATIONSTAR MORTGAGE, LLC,                         Case No. 2:16-cv-02542-RFB-CWH
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                       Plaintiff,
KIM GILBERT EBRON




                                                                                            13   vs.                                                STIPULATION AND ORDER TO EXTEND
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                    TIME FOR PARTIES TO FILE REPLY
                                                                                            14   SAFARI HOMEOWNERS ASSOCIATION;                     BRIEFS IN SUPPORT OF MOTIONS FOR
                                                                                                 NEVADA ASSOCIATION SERVICES, INC.;                 SUMMARY JUDGMENT [ECF Nos. 56, 58, 59]
                                                                                            15   and SFR INVESTMENTS POOL 1, LLC,
                                                                                                                                                                  (Second Request)
                                                                                            16                     Defendants.
                                                                                                 ______________________________________
                                                                                            17   SFR INVESTMENTS POOL 1, LLC,
                                                                                            18
                                                                                                                    Counter/Cross Claimant,
                                                                                            19
                                                                                                 vs.
                                                                                            20
                                                                                                 NATIONSTAR MORTGAGE, LLC; U.S.
                                                                                            21   BANK, N.A. as trustee, for the benefit of
                                                                                                 HARBORVIEW 2005-8 TRUST FUND;
                                                                                            22   CARLOS BOLANOS, an individual;
                                                                                            23                     Counter/Cross Defendants.

                                                                                            24          SFR Investments Pool 1, LLC (“SFR”), Safari Homeowners Association and Nationstar
                                                                                            25   Mortgage, LLC (the “Parties”) hereby stipulate that the Parties shall have until October 16, 2018
                                                                                            26   to file their respective replies in support of motions for summary judgment. [ECF NOs. 56, 58,
                                                                                            27   59]. The current deadline is October 11, 2018.
                                                                                            28          This is the second request for an extension of this deadline and is not intended to cause

                                                                                                                                                  -1-
                                                                                             1   any delay or prejudice to any party. Counsel for SFR had an unexpected trip to D.C. this week,

                                                                                             2   and will not be back in town until after the current deadline.

                                                                                             3

                                                                                             4          DATED October 11, 2018.

                                                                                             5
                                                                                                  KIM GILBERT EBRON                                           LEACH KERN GRUCHOW
                                                                                             6                                                                ANDERSON SONG
                                                                                             7
                                                                                                  /s/ Karen L. Hanks                                          /s/ Ryan Reed
                                                                                             8    KAREN L. HANKS, ESQ.                                        RYAN REED, ESQ.
                                                                                                  Nevada Bar No. 9578                                         Nevada Bar No. 11695
                                                                                             9    7625 Dean Martin Drive, Suite 110                           2525 Box Canyon Drive
                                                                                                  Las Vegas, Nevada 89139                                     Las Vegas, Nevada 89128
                                                                                            10                                                                Attorney for Safari Homeowners
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                                                                                              Association
                                                                                            11

                                                                                            12    AKERMAN LLP
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  /s/ Rex Garner
                                                                                            14
                                                                                                  ARIEL E. STERN, ESQ.
                                                                                            15    Nevada Bar No. 8276
                                                                                                  REX GARNER, ESQ.
                                                                                            16    Nevada Bar No. 9401
                                                                                                  1635 Village Center Circle, Suite 200
                                                                                            17    Las Vegas, NV 89134
                                                                                                  Attorneys for Bank of New York Mellon as Trustee
                                                                                            18

                                                                                            19

                                                                                            20                                                  ORDER
                                                                                            21
                                                                                                        IT IS SO ORDERED.
                                                                                            22

                                                                                            23                                                              __________________________
                                                                                                                                                            RICHARD F. BOULWARE, II
                                                                                            24                                                             UNITED STATES DISTRICT JUDGE
                                                                                                                                                            United States District Court
                                                                                            25                                                             Dated: October 15, 2018.

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                     -2-
